




CITATION:
Collins v. Canada
          (Attorney General), 2011 ONCA 692



DATE: 20111107



DOCKET: C53616



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Lang JJ.A.



BETWEEN



R. Maxine Collins



Plaintiff (Appellant)



and



The Attorney General of Canada



Defendant (Respondent)



R. Maxine Collins, appellant appearing in person



Shelley C. Quinn, for the respondent



Heard:
November 3, 2011



On appeal from the order of Justice Nancy M. Mossip of the
          Superior Court of Justice dated March 25, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We see no error in the judgment appealed from nor in the award of
    costs.  The appellant brought forward no evidence raising a genuine issue
    requiring trial.

[2]

The appeal and the motion seeking leave to appeal costs are dismissed. 
    Costs to the respondent fixed at $2500 inclusive of disbursements and
    applicable taxes.


